        Case 1:19-cv-01796-PEC Document 171 Filed 03/03/20 Page 1 of 2




          In the United States Court of Federal Claims
                                       No. 19-1796C

                                 (E-filed: March 3, 2020)

                                           )
 AMAZON WEB SERVICES, INC.,                )
                                           )
               Plaintiff,                  )
                                           )
 v.                                        )
                                           )
 THE UNITED STATES,                        )
                                           )
               Defendant,                  )
                                           )
 and                                       )
                                           )
 MICROSOFT CORP.,                          )
                                           )
               Intervenor-defendant.       )
                                           )

                                         ORDER

       On February 27, 2020, the parties filed a joint notice attaching a redacted version
of the court’s February 13, 2020 opinion and order on plaintiff’s motion preliminary
injunction. See ECF No. 169. Later that same day, the parties filed a second notice
attaching a redacted version of the same order. See ECF No. 170. The parties did not
explain in the notice the reason for a second filing; a short notation on the docket
suggests that it may be intended to “correct[] ECF Dkt No. 169.” Id. The court is
therefore unable to determine which, if any, redacted version of the order the parties
intended for filing and publication.
        Accordingly, the clerk’s office is directed to STRIKE the parties’ notices, ECF
No. 169 and ECF No. 170, from the docket in this matter for the above stated defects.
On or before March 9, 2020, pursuant to the court’s February 13, 2020 opinion and
order, the parties are directed to CONFER and FILE a notice of filing attaching a
proposed redacted version of the court’s February 13, 2020 opinion and order, ECF No.
164, with any competition-sensitive or otherwise protectable information blacked out.
      Case 1:19-cv-01796-PEC Document 171 Filed 03/03/20 Page 2 of 2



IT IS SO ORDERED.

                                        s/Patricia E. Campbell-Smith
                                        PATRICIA E. CAMPBELL-SMITH
                                        Judge




                                    2
